NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3732-16T4

U.S. BANK NATIONAL
ASSOCIATION, as Trustee
for the LXS 2005-9N,

        Plaintiff-Respondent,

v.

STANLEY F. FENNER,

        Defendant-Appellant,

and

MRS. FENNER, IRIS C. DIPASALEGNE,
a/k/a IRIS DIPASALEGNE-BLACK,

     Defendants.
___________________________________

              Submitted May 22, 2018 – Decided July 26, 2018

              Before Judges Sumners and Moynihan.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Atlantic County, Docket No.
              F-010215-12.

              Stanley F. Fenner, appellant pro se.

              Phelan Hallinan Diamond & Jones, PC, attorneys
              for respondent (Brian J. Yoder, on the brief).

PER CURIAM
     In this residential mortgage foreclosure action, defendant

Stanley F. Fenner appeals a September 20, 2013 order granting

summary judgment to U.S. Bank National Association, as trustee for

the LXS 2005-9N (U.S. Bank) and denying his cross-motion for

summary judgment, and a March 23, 2017 final judgment in favor of

U.S. Bank in the amount of $170,544.34.            We affirm.

     We glean the following facts from the record.                    On November

30, 2005, Fenner executed a non-purchase money mortgage to Mortgage

Electronic    Registration    Systems,     Inc.    (MERS)   as    nominee       for

IndyMac   Bank,   and   its   successors     and   assigns,      to    secure    an

adjustable interest rate promissory note for $106,800 payable to

IndyMac Bank, F.S.B.      Both documents were properly recorded.                 On

December 7, 2011, U.S. Bank was assigned the mortgage, which was

recorded on March 7, 2012.

     Due to Fenner's default on the loan, U.S. Bank initiated

foreclosure    proceedings    by   serving    Fenner    with     a     notice    of

intention to foreclose.       After Fenner failed to cure the default,

U.S. Bank filed a foreclosure complaint on June 12, 2012, resulting

in the entry of default on September 24, 2012, because Fenner

failed to file an answer. About five months later, Fenner's motion

to vacate default was granted.

     U.S. Bank subsequently moved for summary judgment; Fenner

cross-moved for summary judgment dismissal of the complaint.                     On

                                     2                                    A-3732-16T4
September 20, 2013, after oral argument, Judge James E. Isman

granted U.S. Bank summary judgment and denied Fenner's cross-

motion.     In his oral decision, the judge found that U.S. Bank

perfected    its   right   to    foreclose;   U.S.   Bank   proved    "by    a

preponderance of the evidence the validity of the loan documents,

the existence of a default here by . . . Fenner . . . as well as

the right to foreclose."           Determining Fenner's opposition to

summary judgment and proofs in support of his cross-motion were

insufficient, Judge Isman reasoned, "[U.S. Bank] has provided

sufficient proof to satisfy its preponderance of the evidence

burden[,]" and that "there is no issue whatsoever presented to

this [c]ourt in any meaningful fashion other than supposition,

conjecture, and speculation[.]"

     Thereafter, the parties engaged in loss mitigation efforts,

which prompted U.S. Bank to withdraw its two motions for final

judgment of foreclosure.        Eventually deciding a resolution was not

likely, U.S. Bank filed a third motion for entry of final judgment

in February 2017.     Fenner did not object to the motion, and on

March 23, 2017, the Office of Foreclosure granted U.S. Bank final

judgment of foreclosure for $170,544.34.        Fenner's two subsequent

motions to vacate judgment without prejudice pending this appeal

were denied.



                                      3                              A-3732-16T4
     A trial court must grant a summary judgment motion if "the

pleadings, depositions, answers to interrogatories and admissions

on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of

law."     R. 4:46-2(c).       "An issue of fact is genuine only if,

considering    the   burden   of    persuasion    at     trial,   the   evidence

submitted    by   the   parties     on   the   motion,    together      with   all

legitimate inferences therefrom favoring the non-moving party,

would require submission of the issue to the trier of fact."

Ibid.; Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995).     On appeal, we apply the same standard that governs the

trial court.      Townsend v. Pierre, 221 N.J. 36, 59 (2015).

     A mortgagee's "right to foreclose is an equitable right

inherent in the mortgage."         Chase Manhattan Mortg. Corp. v. Spina,

325 N.J. Super. 42, 50 (Ch. Div. 1998).                The mortgagee has the

right to insist upon strict observance of the obligations that are

contractually owed to it, including timely payment.               See Kaminski

v. London Pub, Inc., 123 N.J. Super. 112, 116 (App. Div. 1973).

"The only material issues in a foreclosure proceeding are the

validity of the mortgage, the amount of the indebtedness, and the

right of the mortgagee to resort to the mortgaged premises." Great

Falls Bank v. Pardo, 263 N.J. Super. 388, 394 (Ch. Div. 1993).

                                         4                                A-3732-16T4
When there is proof of execution, recording and non-payment of the

note and mortgage, a mortgagee has established a prima facie right

to foreclose.    Thorpe v. Floremoore Corp., 20 N.J. Super. 34, 37

(App. Div. 1952).        A mortgagor opposing summary judgment has a

duty to present facts controverting the mortgagee's prima facie

case.    Spiotta v. William H. Wilson, Inc., 72 N.J. Super. 572, 581

(App. Div. 1962).    Unexplained conclusions and "[b]ald assertions

are not capable of . . . defeating summary judgment."         Ridge at

Back Brook, LLC v. Klenert, 437 N.J. Super. 90, 97-98 (App. Div.

2014).

     Fenner argues:

            [POINT I]

            A. STANDARDS OF REVIEW

            1. THE APPELLATE DIVISION MUST DECIDE –
            WHETHER A GENUINE ISSUE OF MATERIAL FACT WAS
            IN DISPUTE THAT SHOULD HAVE PRECLUDED SUMMARY
            JUDGMENT, AND IF NOT, WHETHER THE TRIAL COURT
            RULE[D] CORRECTLY ON THE LAW.

            2. THE APPELLATE DIVISION MUST DECIDE –
            WHETHER PLAINTIFF'S PROOF[S] WERE SUFFICIENT
            TO SUPPORT ENTRY OF JUDGMENT.

            [POINT II]

            B. PLAINTIFF[]     U.S.      BANK      NATIONAL
            ASSOCIATION['S] OWN PROOF[S] ESTABLISHED THAT
            BANK OF AMERICA, N.A. IS NOT THE HOLDER OF THE
            NOTE,   AND  THEREFORE   LACKS    STANDING   TO
            FORECLOSE.



                                    5                          A-3732-16T4
1. IN ORDER FOR FINAL JUDGMENT TO BE GRANTED,
PLAINTIFF HAS TO SATISFY THE REQUIREMENTS AS
TO PROOFS, AS "CLARIFIED BY THE NEW JERSEY
SUPREME   COURT   IN   U.S.   BANK   NATIONAL
ASSOCIATION V. GUILLUAME, 209 N.J. 449[,] 38
A. 3D 570[, (2012)] REGARDING [RULE] 4:64-2,
[RULE] 4:64-2(a)[, RULE] 4:64-2(c)[,] AND
[RULE] 4:64-2(d).

2. IN ORDER TO HAVE STANDING TO FORECLOSE, A
PLAINTIFF MUST SHOW BOTH (1) THAT THE
DEFENDANT OWES A DEBT TO THE PLAINTIFF AND (2)
THAT THE PLAINTIFF HAS A SECURITY INTEREST IN
THE PROPERTY.

3. TRANSFER OF A NEGOTIABLE INSTRUMENT IS
GOVERNED BY THE UNIFORM COMMERCIAL CODE,
[WHICH] REQUIRES PHYSICAL POSSESSION AND
INDORSEMENT OF A NOTE PAYABLE TO [HOLDER].

4. INDYMAC BANK DID NOT [TRANSFER] THE NOTE
TO U.S. BANK NATIONAL ASSOCIATION BEFORE (OR
AFTER) THE COMPLAINT WAS FILED; AND U.S. BANK
NATIONAL ASSOCIATION DID NOT HAVE POSSESSION
OR CONTROL OR HOLDER OF THE NOTE AND OR
MORTGAGE BEFORE THE COMPLAINT WAS FILED; OR
AFTER THE COMPLAINT WAS FILED.

5. PLAINTIFF'S ALLEGED POSSESS[ORY] INTEREST
IN THE NOTE, SUPPORTED ONLY BY AN ASSIGNMENT
OF MORTGAGE FAILS TO MEET THE REQUIREMENTS OF
THE UNIFORM COMMERCIAL CODE AND DOES NOT GIVE
RISE TO A CLAIM OF RELIEF AGAINST THE MAKER
OF THE NOTE.

6. PLAINTIFF[]    U.S.     BANK     NATIONAL[]
ASSOCIATION['S] CLAIM OF ASSIGNMENT WAS
UNSUPPORTED   BY  COMPETENT    EVIDENCE,   AND
THEREFORE [IT] FAILED EVEN TO SHOW AN
OWNERSHIP INTEREST IN THE NOTE.

7. AS   PLAINTIFF,   U.S.   BANK   NATIONAL
ASSOCIATION FAILED TO SHOW THAT IT WAS THE
HOLDER OF THE NOTE THE ASSIGNEE OF THE
MORTGAGE IT IS NOT A PROPER PARTY TO THE

                      6                          A-3732-16T4
         FORECLOSURE ACTION       AND   LACKS   STANDING   TO
         [FORECLOSE].


    Considering Fenner's arguments in light of the record and

applicable legal principles, we conclude that they are without

sufficient merit to warrant discussion in a written opinion.            R.

2:11-3(e)(1)(E).    We   affirm    substantially    for    the   reasons

expressed in Judge Isman's well-reasoned oral decision.

    Affirmed.




                                   7                             A-3732-16T4